DUFF & PHELPS INVESTMENT MANAGEMENT CO. AMENDED AND RESTATED CODE OF ETHICS (amended December 31, 2008) 1.Standard of Business Conduct A. Statement of Ethical Principles The Adviser holds its employees to a high standard of integrity and business practices.In serving their respective shareholders and clients, the Adviser strives to avoid conflicts of interest or the appearance of conflicts of interest in connection with the personal trading activities of its employees and the securities transactions in any managed account. While affirming their confidence in the integrity and good faith of all of their employees, officers, trustees, and directors, the Adviser recognizes that the knowledge of present or future portfolio transactions or the power to influence portfolio transactions, if held by such individuals, could place them in a position where their personal interests might conflict with the interests of the managed account, if they were to trade in securities eligible for investment by the managed account. In view of the foregoing and of the provisions of Section 204-2 under the Investment Advisers Act of 1940, as amended, the Adviser has determined to adopt this Code of Ethics to specify and prohibit certain types of transactions deemed to create conflicts of interest (or at least the potential for or the appearance of such a conflict) and to establish reporting requirements and enforcement procedures.When Supervised Persons covered by the terms of this Code of Ethics engage in personal securities transactions, they must adhere to the following general principles as well as to the Code’s specific provisions: Supervised Persons covered by the terms of this Code of Ethics must adhere to the following general principles as well as to the Code's specific provisions: a) At all times, the interests of Adviser Clients must be paramount; b) Personal transactions must be conducted consistent with this Code of Ethics in a manner that avoids any actual or potential conflict of interest; c) No inappropriate advantage should be taken of any position of trust and responsibility; d) Information concerning the identity of security holdings and financial circumstances of clients is confidential; e) Ensure that the investment management and overall business of the firm complies with the policies of Duff & Phelps, Virtus Investment Partners, Inc. and applicable U.S. federal and state securities laws and regulations; and f) Supervised Persons are required to adhere to the standards of business conduct in The Phoenix Companies Code of Conduct. B. Unlawful Actions a) to employ any device, scheme or artifice to defraud any client; b) to make any untrue statement of a material fact to any client or omit to state a material fact necessary in order to make the statements made to any client, in light of the circumstances under which they are made, not misleading; c) to engage in any act, practice or course of business that operates or would operate as a fraud or deceit on any client; or to engage in any manipulative practice with respect to any client; d) to divulge or act upon any material, non-public information, as such term is defined under relevant securities laws. 2.Definitions A. "Supervised Persons" include directors, officers, and partners of the adviser (or other persons occupying a similar status or performing similar functions); Employees of the adviser; and any other person who provides advice on behalf of the adviser and is subject to the adviser’s supervision and control. B. "Access Person" means any director, officer, general partners and partners of the adviser (or other persons occupying a similar status or performing similar functions), who has access to nonpublic information regarding any clients’ purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any fund the adviser or its control affiliates manage or is involved in making securities recommendations to clients, or has access to such recommendations that are non-public, or Advisory Person of the Adviser. The Compliance Department shall maintain a list of the Adviser's Access Persons. C. "Adviser" means Duff & Phelps Investment Management Co. 2 D. "Advisory Person" means(i) any employee of the Adviser or of any company in a control relationship to the Adviser, who, in connection with his regular functions or duties, makes, participates in or obtains information regarding the purchase or sale of a security by the Adviser for the Client, or whose functions relate to the making of any recommendations with respect to such purchases or sales; and (ii) any natural person in a control relationship to the Adviser who obtains information concerning recommendations made to the Client with regard to the purchase or sale of a security. This grouping customarily includes the Portfolio Manager and other investment personnel comprising an investment team, such as an analyst or trader, who provide information and advice that enter into the investment decision to buy or sell a security for a Client. E. "Affiliated Officer" means (i) any corporate officers or director of the Adviser who is not a resident at the adviser’s business location: and (ii) is subject to the provisions of an affiliate’s (e.g. Virtus Investment Advisers, Inc. or the Virtus Funds) code of ethics for personal trading, in which case Corporate Compliance would have responsibility for administration of all aspects of their code with respect to those individuals. Corporate Compliance will provide certification that these individuals are in compliance with their code. F.
